Judgment, Supreme Court, New York County (Michael Obús, J.), rendered September 12, 1994, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance *195in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of A1!2 to 9 years, 41/2 to 9 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues raised by defendant were properly placed before the jury and we find no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). The weight of the evidence supporting the counts upon which defendant was convicted is not undermined by his acquittal on another count. Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.